UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 April 7, 2015 (Date of earliest event reported) Corning Natural Gas Holding Corporation (Exact name of registrant as specified in its charter) New York 000-00643 46-3235589 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 330 West William Street, Corning, New York (Address of principal executive offices) (Zip Code) (607) 936-3755 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07	Submission of Matters to a Vote of Security Holders. At the 2015 Annual Meeting of Shareholders of Corning Natural Gas Holding Corporation (the “Company”) held on Tuesday, April 7, 2015, the Company’s shareholders voted on three proposals and cast their votes as described below. The proposals are described in detail in the Company’s definitive proxy statement on Schedule14A filed with the Securities and Exchange Commission on March 9, 2015 (the “Proxy Statement”). Proposal 1: Election of Directors. The shareholders elected the following eight directors, to serve until the Company’s next annual meeting of shareholders and until their successors are elected and have qualified: Nominee Votes For Votes Withheld Abstentions Broker Non-Votes Henry B. Cook, Jr. 1,836,010 4,555 374,987 Michael I. German 1,836,094 4,471 374,987 Ted W. Gibson 1,836,994 3,571 374,987 Robert B. Johnston 1,836,950 3,615 374,987 Joseph P. Mirabito 1,836,050 4,515 374,987 William Mirabito 1,836,050 4,515 374,987 George J. Welch 1,833,837 6,728 374,987 John B. Williamson III 1,836,050 3,615 374,987 Proposal 2: Non-binding advisory vote to approve the Company’s executive compensation. The Company’s shareholders approved, in and advisory and non-binding vote, the compensation of the Company’s named executive officers as disclosed in the Proxy Statement as follows: Votes For Votes Against Abstentions Broker Non-Votes 1,711,641 14,587 114,337 374,987 Proposal 3: Ratification of the Company’s independent registered public accounting firm for the fiscal year ending September 30, 2015. The appointment of Freed Maxick CPAs as the Company’s independent registered public accounting firm for the fiscal year ending September 30, 2015, was ratified as follows: Votes For Votes Against Abstentions Broker Non-Votes 2,202,370 3,733 9,449 No other matters were voted upon at the meeting. Item 8.01	Other Events. On April 7, 2015, at its regular meeting the Board of Directors of the Company elected the following officers: Michael I. German – Chief Executive Officer and President Firouzeh Sarhangi – Chief Financial Officer and Treasurer Stanley G. Sleve – Vice President – Administration and Corporate Secretary Matthew Cook – Vice President of Operations and Engineering Russell Miller – Vice President of Gas Supply and Marketing In addition, the Board of Directors established the following Committee structure and assignments: Audit Committee John B. Williamson III, Chair William Mirabito Henry B. Cook, Jr. Nominating/Compensation Committee Ted W. Gibson, Chair Henry B. Cook, Jr. John B. Williamson III Joseph P. Mirabito Robert B. Johnston Corporate Governance and Community Relations Committee George J. Welch, Chair William Mirabito Robert B. Johnston Ted W. Gibson The Company, as the sole shareholder of Corning Natural Gas Corporation (the “Gas Company”), reelected the Board of Directors of the Gas Company, and the Board of Directors of the Gas Company re-elected the officers, being the same as those of the Company. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Corning Natural Gas Holding Corporation Dated: April 30, 2015 By: /s/ Michael I. German Michael I German, President and Chief Executive Officer
